DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 06/29/2021 claims foreign priority to JP 2020-118787, filed 07/09/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A. computation start signal that is given by an upper control unit in claim 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
A. first generation unit in claim 2
B. acquisition unit in claims 3 and 7
C. second generation unit in claim 4
The specification is objected to because claim limitations “a determination unit”, “first generation unit”, “storage unit”, “acquisition unit”, “second generation unit”, and “upper control unit” invoke U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of these claim elements is the structure, materials, or acts described in the specification as performing the entire claim functions and equivalents. See MPEP 2181. The specification fails to provide fails to provide an adequate description of these limitations in the form of the structure, materials, or acts to perform the claim functions. See rejection under 35 U.S.C. 112(b) below for further details as to the description requirement.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. determination unit in claim 1
B. coefficient computation unit first recited in claim 1
C. adjustment unit first recited in claim 1
D. computation unit in claim 1
E. first generation unit in claim 2
F. storage unit in claim 3
G. acquisition unit first recited in claim 3
H. selection unit first recited in claim 3
I. second generation unit in claim 4
J. upper control unit in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. coefficient computation unit (first recited in claim 1): paragraph [0028, 0043]
B. adjustment unit first (recited in claim 1): paragraph [0028, 0070] and Fig. 9
C. computation unit (claim 1): paragraph [0028, 0043]
D. selection unit first recited (claim 3): paragraph [0028, 0060]
In summary, the various units are implemented as software programs executed by a CPU as described in paragraph [0028].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the predetermined bit width” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposed of examination this is interpreted as a predetermined bit width.
Claim 1 limitation of “a determination unit configured to determine, based on input data, a first reference address […]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation is interpreted as a computer-implemented means-plus functions as described in paragraph [0028], therefore, an algorithm must be disclosed. However, the specification does not sufficiently describe how the function is performed or the result is achieved. The specification describes determining the interpolation distance in paragraph [0067] and in Fig. 9. However, the specification does not explain or provide any detail as to how the reference address is determined based on the input data. Claim limitations “first generation unit” in claim 2, “storage unit” in claim 3, “acquisition unit” first recited in claim 3, “second generation unit” in claim 4, and “upper control unit” in claim 10 also invokes U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and are rejected for the same reason as claim 1 with respect to no algorithm being disclosed as to how the claimed functions are performed or the result is achieved. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence. Claims 3-12 inherit the same deficiency as claim 2 by reason of dependence. Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence. Claims 5-8 inherit the same deficiency as claim 4 by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 limitation of “a determination unit configured to determine, based on input data, a first reference address […]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation is interpreted as a computer-implemented means-plus functions as described in paragraph [0028], therefore, an algorithm must be disclosed. However, the specification does not sufficiently describe how the function is performed or the result is achieved. The specification describes determining the interpolation distance in paragraph [0067] and in Fig. 9. However, the specification does not explain or provide any detail as to how the reference address is determined based on the input data. Claim limitations “first generation unit” in claim 2, “storage unit” in claim 3, “acquisition unit” first recited in claim 3, “second generation unit” in claim 4, and “upper control unit” in claim 10 also invokes U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and are rejected for the same reason as claim 1 with respect to no algorithm being disclosed as to how the claimed functions are performed or the result is achieved. Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence. Claims 3-12 inherit the same deficiency as claim 2 by reason of dependence. Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence. Claims 5-8 inherit the same deficiency as claim 4 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-13 recite an apparatus therefore, is a machine. Claim 14 recites a series of steps and, therefore, is a process. Claim 15 recite a non-transitory computer readable storage medium and, therefore, is an article of manufacture.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determine, based on input data, a first reference address indicating a plurality of interpolation ranges for calculating quadratic function coefficients and an interpolation distance including the plurality of interpolation ranges”, “calculate the quadratic function coefficients based on the first reference address”, “perform cut-out processing for the interpolation distance represented by bits”, and “calculate output data by performing a quadratic interpolation computation based on the quadratic function coefficients and the adjustment interpolation distance”.
The above limitations amount are directed to performing quadratic interpolation which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining”, “calculating”, “performing”, and “calculating” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various “units configured to” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the various “units configured to” language, determining and calculating based on something and cutting out bits of a number can be performed using pen and paper. Additionally, the mere nominal recitation of a generic processing device does not take the claim out of the mental process grouping.  Furthermore, the calculating steps are mathematical calculations (see formulas 1-4 in paragraph [0044]). Thus, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a determination unit configured to, a coefficient computation unit configured to, an adjustment unit configured to, output cut-out data as an adjustment interpolation distance, and a computation unit configured to. As discussed above, the limitations of “a determination unit”, “a coefficient computation unit”, “an adjustment unit”, and “a computation unit” are being interpreted under 35 U.S.C. 112(f), and they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification describes that these various units can be interpreted as software programs executed in a processor. Therefore, the additional elements of “a determination unit”, “a coefficient computation unit”, “an adjustment unit”, and “a computation unit” are recited at a high-level of generality (i.e., as a generic computer program executed in a processor) such that they amount to no more than mere instructions using a generic computer component. The additional element of “outputting” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the limitations of “a determination unit”, “a coefficient computation unit”, “an adjustment unit”, and “a computation unit” are being interpreted under 35 U.S.C. 112(f), and they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification describes that these various units can be interpreted as software programs executed in a processor. Therefore, the additional elements of “a determination unit”, “a coefficient computation unit”, “an adjustment unit”, and “a computation unit” are recited at a high-level of generality (i.e., as a generic computer program executed in a processor) such that they amount to no more than mere instructions using a generic computer component. The additional element of “outputting” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting data” is well-understood, routine and conventional activity for performing operations using a computer. See Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including outputs for outputting result of the processing of the processor. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-13 recite further steps and details for performing the quadratic interpolation calculation to obtain the output data and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 5-6, 8-9, and 11-13 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 2 recites the following additional element: a first generation unit. Claim 3 recites the following additional elements: a storage unit configured to store a combination of the input data and the output data corresponding to the input data as table data, acquisition unit configured to acquire part of the output data from a table storing the table data as first reference data based on the second reference address, and a selection unit. Claim 4 recites the following additional element: a second generation unit. Claim 7 recites the following additional element: acquires a predetermined number, four or more, of pieces of the first reference data having the same grid interval from the table data. Claim 10 recites the following additional element: an upper control unit. As discussed above, the limitations of “a first generation unit” in claim 2; “a storage unit”, “an acquisition unit”, and “a selection unit” in claim 3; “a second generation unit” in claim 4; and “an upper control unit” in claim 10 are being interpreted under 35 U.S.C. 112(f), and they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification describes that these various units can be interpreted as software programs executed in a processor. Therefore, the additional elements of “a first generation unit” in claim 2; “a storage unit”, “an acquisition unit”, and “a selection unit” in claim 3; “a second generation unit” in claim 4; and “an upper control unit” in claim 10 are recited at a high-level of generality (i.e., as a generic computer program executed in a processor) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “acquiring data” in claims 3 and 7 are merely adding insignificant extra-solution activity, i.e. mere data gathering. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the limitations of “a first generation unit” in claim 2; “a storage unit”, “an acquisition unit”, and “a selection unit” in claim 3; “a second generation unit” in claim 4; and “an upper control unit” in claim 10 are being interpreted under 35 U.S.C. 112(f), and they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification describes that these various units can be interpreted as software programs executed in a processor. Therefore, the additional elements of “a first generation unit” in claim 2; “a storage unit”, “an acquisition unit”, and “a selection unit” in claim 3; “a second generation unit” in claim 4; and “an upper control unit” in claim 10 are recited at a high-level of generality (i.e., as a generic computer program executed in a processor) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “acquiring data” in claims 3 and 7 are merely adding insignificant extra-solution activity, i.e. mere data gathering. Further, the insignificant extra-solution activity of “acquiring data” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “receiving or transmitting data over a network” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 14 recites “determining, based on input data, a first reference address indicating a plurality of interpolation ranges for calculating quadratic function coefficients and an interpolation distance including the plurality of interpolation ranges”, “calculating the quadratic function coefficients based on the first reference address”, “performing cut-out processing for the interpolation distance represented by bits”, and “calculating output data by performing a quadratic interpolation computation based on the quadratic function coefficients and the adjustment interpolation distance”.
The above limitations amount are directed to performing quadratic interpolation which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining”, “calculating”, “performing”, and “calculating” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, determining and calculating based on something and cutting out bits of a number can be performed using pen and paper. Furthermore, the calculating steps are mathematical calculations (see formulas 1-4 in paragraph [0044]). Thus, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: outputting cut-out data as an adjustment interpolation distance. However, the additional element of “outputting” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “outputting” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of outputting data is well-understood, routine and conventional activity for performing operations using a computer. See Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including outputs for outputting result of the processing of the processor. Accordingly, the claim does not amount to significantly more than the abstract idea.
Regarding claim 15, it is directed to a non-transitory computer readable storage medium storing a program that comprises the method of claim 14. Claim 14 analysis applies equally to claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai et al. (US-PGPUB 2019/0369962 A1), hereinafter Pillai.
Regarding claim 14, Pillai teaches
determining, based on input data, a first reference address indicating a plurality of interpolation ranges for calculating quadratic function coefficients and an interpolation distance including the plurality of interpolation ranges (Fig. 6, Table 2 and paragraphs [0049-0052]; input data – input operand 610; first reference address – lowest seven bits of the bits [30:16] of the input operand; quadratic function coefficients – S1*dx and S2*dx*dx; plurality of interpolation ranges – spacing of the slices in Table 2; interpolation distance – mantissa bits [22:0]);
calculating the quadratic function coefficients based on the first reference address (Fig. 6 and paragraphs [0051-0052]);
performing cut-out processing for the interpolation distance represented by bits and outputting cut-out data as an adjustment interpolation distance (Fig. 6 and paragraph [0050] cut-out data – 15-bit number output by module 651; the mantissa bits are cut-out into LSB [15:0] 615 and further cut out to generate the 15-bit number); and
calculating output data by performing a quadratic interpolation computation based on the quadratic function coefficients and the adjustment interpolation distance (Fig. 6 and paragraphs [0051-0054] output data – result R2).
	Regarding claim 15, it is directed to a non-transitory computer readable storage medium (Fig. 1-2 paragraphs [0022]) storing a program that comprises the method of claim 14. Claim 14 analysis applies equally to claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pillai in view of Hickmann et al. (US-PGPUB 2019/0384575 A1), hereinafter Hickmann.
Regarding claim 1, Pillai teaches 
(Fig. 6, Table 2 and paragraphs [0049-0052]; input data – input operand 610; first reference address – lowest seven bits of the bits [30:16] of the input operand; quadratic function coefficients – S1*dx and S2*dx*dx; plurality of interpolation ranges – spacing of the slices in Table 2; interpolation distance – mantissa bits [22:0]);
a coefficient computation unit configured to calculate the quadratic function coefficients based on the first reference address (Fig. 6 and paragraphs [0051-0052]) coefficient computation unit – first circuit 630 and second circuit 650);
an adjustment unit configured to perform cut-out processing for the interpolation distance represented by bits and output cut-out data as an adjustment interpolation distance (Fig. 6 and paragraph [0050] adjustment unit – module 651; cut-out data – 15-bit number output by module 651; the mantissa bits are cut-out into LSB [15:0] 615 and further cut out to generate the 15-bit number); and
a computation unit configured to calculate output data by performing a quadratic interpolation computation based on the quadratic function coefficients and the adjustment interpolation distance (Fig. 6 and paragraphs [0051-0054] computation unit – third circuit 680; output data – result R2).
Pillai does not explicitly teach a determination unit configured to determine, based on input data, a first reference address indicating a plurality of interpolation ranges for calculating quadratic function coefficients and an interpolation distance including the plurality of interpolation ranges.
However, on the same field of endeavor, Hickmann discloses a control module that receives an input x and determines which range the input value corresponds to by comparing the input value against one or more registers values. Furthermore, the control module determines whether a lookup is to be performed. If a lookup is to be performed, the control module 412 calculates an address ( depicted as "table index") into the LUT 410 based on the input value x and information available in the control registers. This address is passed to the LUT 410 and the corresponding coefficients are retrieved from the LUT 410 (Hickman Fig. 4 and paragraph [0054] determination unit – control module 412).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pillai using Hickmann and include a control module for determining the reference address for accessing the lookup table 634 and 635 to retrieve S1 and S2 that are used for calculating the quadratic function coefficients S1*dx and S2*dx*dx. As discussed, Pillai teaches determining a first reference address based on input data. On the other hand, Hickman teaches a control module for determining a first reference address based on input data. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is an accelerator for performing a quadratic interpolation that includes a control module determining a first reference address based on input data. See MPEP 2141.III(A).
Therefore, the combination of Pillai as modified in view of Hickman teaches a determination unit configured to determine, based on input data, a first reference address indicating a plurality of interpolation ranges for calculating quadratic function coefficients and an interpolation distance including the plurality of interpolation ranges.
Allowable Subject Matter
Claims 2-13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 35 U.S.C. 112(a), 112(b) and 101 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is directed to an apparatus comprising, among other things, a first generation unit configured to generate a second reference address and a third reference address based on the first reference address, wherein the second reference address indicates information on intervals of the plurality of interpolation ranges and the third reference address indicates an interpolation range for which the quadratic function coefficients are calculated of among the plurality of interpolation ranges. Claim 13 is directed to an apparatus comprising, among other things, an adjustment unit wherein the adjustment unit performs processing to cut out a bit width wider than the predetermined bit width by one bit and after performing rounding down processing or rounding up processing for the cut-out bit width, performs cut-out processing so that the cut-out bit width is a predetermined bit width, and takes data of the cut-out predetermined bit width as the adjustment interpolation distance.
The combination of Pillai and Hickmann are the closest found prior art. Pillai and Hickmann teach the claimed subject matter in accordance with the claim mappings above. Fig 6 and paragraphs [0049-0052] of Pillai discloses determining the first reference address based on the input data and using the first reference address to access a look-up table (LUT) or look-up tables to access a value used to calculate the quadratic function coefficients. On the other hand, Hickmann teaches a control unit for generating a first reference address to access a LUT as part of an interpolation calculation. However, neither Pillai nor Hickmann teaches a first generation unit configured to generate a second reference address and a third reference address based on the first reference address, wherein the second reference address indicates information on intervals of the plurality of interpolation ranges and the third reference address indicates an interpolation range for which the quadratic function coefficients are calculated of among the plurality of interpolation ranges as recited in claim 1. Furthermore, although Pillai a module 651 arranged to perform cut-out processing by generating a 15-bit number in response to the 16-bit LSB of the input data, Pillai fails to teach performing rounding down processing or rounding up processing for the cut-out bit width as recited in claim 13. 
Kulkarni (US-PGPUB 2008/0036783 A1) related to a performing interpolation (Fig. 2). Furthermore, the interpolation procedure include performing quadratic interpolation (paragraph [0008]). However, Kulkarni does not explicitly teach or suggest a first generation unit configured to generate a second reference address and a third reference address based on the first reference address, wherein the second reference address indicates information on intervals of the plurality of interpolation ranges and the third reference address indicates an interpolation range for which the quadratic function coefficients are calculated of among the plurality of interpolation ranges as recited in claim 1. Furthermore, Kulkarni does not explicitly teach or suggest an adjustment unit configured to perform cut-out processing for the interpolation distance and output cut-out data as an adjustment interpolation distance. Therefore, Kulkarni fails to teach performing rounding down processing or rounding up processing for the cut-out bit width as recited in claim 13.
Fenney (US-PGPUB 2005/0283516 A1) related to evaluating a mathematical function using quadratic interpolation/approximation. Fenney discloses manipulating the input data to define the position of the input data within self-similar interval and is split into two components including an index to reference several lookup tables and an alpha which represents the position of the x' value within the section and is used to evaluate the quadratic function. Further, Fenney discloses adjusting the index value in four ways. However, Fenney does not explicitly teach or suggest a first generation unit configured to generate a second reference address and a third reference address based on the first reference address, wherein the second reference address indicates information on intervals of the plurality of interpolation ranges and the third reference address indicates an interpolation range for which the quadratic function coefficients are calculated of among the plurality of interpolation ranges as recited in claim 1. Furthermore, Fenney does not explicitly teach or suggest an adjustment unit configured to perform cut-out processing for the interpolation distance and output cut-out data as an adjustment interpolation distance. Therefore, Fenney fails to teach performing rounding down processing or rounding up processing for the cut-out bit width as recited in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182